                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

CALVIN MERRITTE,                               )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )             Case No. 12-263-RJD
                                               )
C/O KESSEL, et al.,                            )
                                               )
       Defendants.                             )
                                               )


                                            ORDER

DALY, Magistrate Judge:

        Plaintiff, Calvin Merritte, a former inmate in the custody of the Illinois Department of

Corrections (“IDOC”), filed this lawsuit pursuant to 42 U.S.C. § 1983, alleging his constitutional

rights were violated while he was incarcerated at Lawrence Correctional Center. Plaintiff is

proceeding on the following claims:

       Count 1:       Defendants Kessel and Gangloff retaliated against him for exercising his
                      First Amendment right to file grievances by labeling him as a snitch and
                      otherwise harassing him;

       Count 3:       Defendant Hodge violated Merritte’s Eighth Amendment rights by failing
                      to protect Merritte from the retaliatory conduct of Defendants Kessel and
                      Gangloff.

       On January 5, 2018, Attorney Nathaniel Schmitz was assigned as counsel for Plaintiff. On

March 30, 3018, Plaintiff was released from custody. On September 25, 2018, counsel for

Plaintiff informed the Court that in recent months he had made multiple attempts to reach Plaintiff

via phone and mail and Plaintiff had not responded.

       The Court issued an Order on September 25, 2018, requiring Plaintiff to show cause and

                                           Page 1 of 3
explain why this matter should proceed given his failure to notify his counsel of his current contact

information and to assist with the preparation of his case for trial (Doc. 338). He was warned that

his failure to file a response to the Show Cause Order “will result in dismissal of this lawsuit with

prejudice.” As of this date, no response has been received, and there is no indication that the

Court’s Order was not delivered to Plaintiff.

       Federal Rule of Civil Procedure 41(b) provides for involuntary dismissal for failure to

prosecute an action or to comply with court orders. Under Rule 41(b), an action may be dismissed

“when there is a clear record of delay or contumacious conduct, or when other less drastic sanctions

have proven unavailing.” Maynard v. Nygren, 332 F.3d 462, 467 (7th Cir. 2003) (quoting

Williams v. Chicago Bd. of Educ., 155 F.3d 853, 857 (7th Cir. 1998) (other citations omitted).

The Seventh Circuit has identified several factors a court should consider before entering an

involuntary dismissal, including:

       the frequency of the plaintiff’s failure to comply with deadlines; whether the
       responsibility for mistakes is attributable to the plaintiff herself or to the plaintiff’s
       lawyer; the effect of the mistakes on the judge’s calendar; the prejudice that the
       delay caused to the defendant; the merit of the suit; and the consequences of
       dismissal for the social objectives that the litigation represents. Aura Lamp &
       Lighting Inc. v. Int’l Trading Corp., 325 F.3d 903, 908 (7th Cir. 2003).

       Though dismissal is left up to the discretion of district courts, courts are strongly

encouraged to provide an explicit warning before a case is dismissed; especially where the litigant

is pro se. Fischer v. Cingular Wireless, LLC, 446 F.3d 663, 665 (7th Cir. 2006); see also In re

Bluestein & Co., 68 F.3d 1022, 1025 (7th Cir. 1995).

       Based upon a review of the record and upon consideration of the applicable law, the Court

will dismiss this case for failure to prosecute. The Court finds that the Plaintiff’s inaction and

unwillingness to communicate with his counsel demonstrates a clear record of delay and

                                             Page 2 of 3
contumacious conduct that has needlessly delayed this litigation. Plaintiff was provided an

explicit warning that his failure to respond to the Court’s Show Cause Order would result in

dismissal.   While the Court notes that less severe sanctions are available, they would be

unavailing as it is apparent that Plaintiff has lost interest in litigating this matter against these

Defendants. Moreover, Defendants would be unreasonably prejudiced if this matter were allowed

to languish on the Court’s docket any longer.

       Accordingly, this case is DISMISSED WITH PREJUDICE. The Clerk of Court is

DIRECTED to close this case and enter judgment accordingly.

IT IS SO ORDERED.

DATED: October 15, 2018


                                                      s/ Reona J. Daly
                                                      Hon. Reona J. Daly
                                                      United States Magistrate Judge




                                            Page 3 of 3
